               Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 1 of 16



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                        Southern Division


J.O.P, et al.                                             *

Plaintiffs,                                               *

v.                                                                     Case No.: GJH-19-1944
                                                          *
U.S. DEPARTMENT OF HOMELAND
SECURITY et al.,
                                                          *
           Defendants.
                                                          *
*          *       *        *       *        *        *       *        *       *        *       *        *

                                        MEMORANDUM OPINION

           Plaintiffs J.O.P. (by and through next friend, G.C.P.), M.A.L.C., M.E.R.E., and

K.A.R.C.,1 on behalf of themselves and other similarly situated individuals seeking asylum, filed

a class action complaint against Defendants U.S. Department of Homeland Security (DHS),

Kevin McAleenan in his official capacity as Acting Secretary of DHS, U.S. Citizenship and

Immigration Services (USCIS) and Kenneth Cuccinelli in his official capacity as Acting Director

of USCIS. ECF No. 1. Plaintiffs challenge a new policy that changes the rights held by

unaccompanied children who are now seeking asylum. Id. Pending before the Court is Plaintiffs’

Motion for a Temporary Restraining Order, which requests that the Defendants’ previous

policies for unaccompanied children seeking asylum be maintained until the Court may consider

the new policy’s validity. ECF No. 14. A hearing was held on July 19, 2019. ECF No. 43. For

the following reasons, Plaintiffs’ motion will be granted.




1
    The Court will grant Plaintiffs’ unopposed motion seeking permission to proceed under pseudonyms. ECF No. 12.

                                                          1
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 2 of 16




I.     BACKGROUND

       In 2008, Congress enacted the William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (TVPRA or the Act). TVPRA, Pub. L. No. 110-457 § 235(d), 122

Stat. 5044, 5074, codified at 8 U.S.C. §§ 1158, 1232(d). The Act extended legal protections to

children who entered the United States without a parent or other legal guardian and were

determined to be “unaccompanied alien children” (UACs). A UAC is a child who:

       (A) has no lawful immigration status in the United States; (B) has not attained 18
       years of age; and (C) with respect to whom—(i) there is no parent or legal
       guardian in the United States; or (ii) no parent or legal guardian in the United
       States is available to provide care and physical custody.

6 U.S.C. § 279(g)(2). The TVPRA requires that after an unaccompanied child is discovered by

federal government officers (often U.S. Customs and Border Protection (CBP) or U.S.

Immigration and Customs Enforcement (ICE) officers), she must be transferred to the custody of

the Office of Refugee Resettlement within the Department of Health and Human Services,

typically within a 72-hour period, for care and further screening. Unlike the agencies whose

mission is to enforce immigration laws, the Department of Health and Human Services has social

workers trained to work with children. 8 U.S.C. § 1232(a)(3).

       The TVPRA also provides that USCIS, not an immigration court, has initial jurisdiction

over a UAC’s asylum application. 8 U.S.C. § 1158(b)(3)(c). The USCIS asylum process is a less

adversarial system more sensitive to the special needs of children who do not know how to

navigate an immigration system designed for adults, and who likely sought safety in the United

States without understanding their legal options. ECF No. 1 ¶ 5. Instead of having to be cross-

examined in an adversarial courtroom by trained government lawyers, unaccompanied children

engage with USCIS officers trained to conduct non-adversarial interviews and to apply child-

                                                2
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 3 of 16



sensitive and trauma-informed interview techniques. Id. ¶¶ 11, 49. The TVPRA also directs

USCIS to help make counsel available to these children. 8 U.S.C. § 1232(c)(5). Additionally,

while asylum applicants generally must file their asylum applications within one year of entering

the United States, id. § 1158(a)(2)(B), the TVPRA exempts unaccompanied children from this

one-year filing deadline, id. § 1158(a)(2)(E).

       The TVPRA delegates authority to federal agencies to enact “regulations which take into

account the specialized needs of unaccompanied alien children and which address both

procedural and substantive aspects of handling unaccompanied alien children’s cases.” Id. §

1232(d)(8). The Act neither directs USCIS to redetermine an individual’s UAC status at the time

of an application for asylum when a federal agency has initially determined the child meets the

UAC definition nor expressly prohibits the agency from making a redetermination at that time.

See id. §§ 1158, 1232. Similarly, the TRVPA neither expressly authorizes nor expressly prohibits

USCIS from rescinding an earlier UAC determination. Id. However, in a memorandum authored

by Asylum Chief Ted Kim in May 2013 (Kim Memo), USCIS implemented a policy of

accepting jurisdiction of asylum applications filed by individuals previously determined to be

UACs without having asylum officers make redeterminations regarding the children’s status.

ECF No. 15-6.

       The Kim Memo came shortly after a 2012 report by the Citizenship and Immigration

Services Ombudsman recommended that USCIS implement the policy of not rescinding UAC

determinations. ECF No. 15-5. In an independent analysis of problems encountered by

unaccompanied children seeking asylum in the United States, the Ombudsman started from the

understanding that when a child is placed in removal proceedings, the apprehending entity,




                                                 3
          Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 4 of 16



whether ICE or CBP “must make a finding that the child is unaccompanied.” Id. at 7.2 Prior to

the 2012 Ombudsman Report, USCIS had been performing redeterminations of a child’s UAC

status upon receipt of an asylum application and again during the asylum interview. Id. at 5–6.

The Ombudsman outlined several problems with re-determining UAC status, including difficulty

rescheduling UAC interviews, and inadequate methods and approaches to adjudication. Id. The

Ombudsman was concerned that instead of “facilitating expedited, non-adversarial interviews

envisioned by Congress,” the USCIS policy of undertaking a redetermination of UAC status at

every asylum interview created “delay and confusion.” Id. at 6.

        In the Ombudsman’s view, “TVPRA’s procedural and substantive protections were

designed to remain available to UACs throughout removal proceedings, housing placement, and

the pursuit of any available relief,” and “[s]ubjecting a child seeking asylum to multiple UAC

determinations as [was] required by USCIS’ temporary guidance appears at odds with the

TVPRA’s express purpose, namely, to provide timely, appropriate relief for vulnerable

children.” Id. Further, the Ombudsman acknowledged that “Congress did not provide language

indicating that the filing of an asylum application should trigger a new or successive UAC

determinations that could eliminate statutory protections or remove the UAC from [removal]

proceedings.” Id. at 7. The Ombudsman concluded that “[e]liminating the practice of USCIS re-

determining UAC status during the asylum interview would also restore a level of fairness that

comes from having a predictable and uniform process.” Id. at 8.

        Under the policy adopted by the Kim Memo, which was consistent with the Ombudsman

report’s recommendations, asylum officers were required to accept determinations by CBP and

ICE regarding UAC status even if an individual had turned eighteen or been reunited with a


2
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        4
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 5 of 16



parent or guardian by the time he applied for asylum. ECF No. 15-6 at 3. As recently as May 20,

2019, USCIS confirmed that the asylum policy set forth in the 2013 Kim Memo remained in

effect. ECF No. 15-8 at 4. But on June 14, 2019, USCIS published a memorandum on its website

that changed the rules for determining whether a child is eligible for TVPRA protections. ECF

No. 15-2. The 2019 Redetermination Memo is dated May 31 2019, but was not made available

on the USCIS website until June 14, 2019. Id.; ECF No. 1 ¶ 8. The policy set forth in the

Redetermination Memo became effective on June 30, 2019. Id.

       Pursuant to the Redetermination Memo, all asylum officers are now required to “mak[e]

independent factual inquiries in all cases in order to determine whether the individual met the

UAC definition on the date of first filing the asylum application.” ECF No. 15-2 at 3. The

Redetermination Memo states that the “updated procedures” “apply to any USCIS decision

issued on or after the effective date” of the memorandum. Id. at 2 (emphasis in original). Under

the new rules, an individual originally designated as a UAC who, perhaps relying on the former

policy, applied for asylum after reaching the age of eighteen or after being reunited with a parent

or guardian, will arrive at an asylum interview to find that USCIS must now decline jurisdiction

because of a redetermination that the applicant was not a UAC at the time he filed an application.

See id. Under the prior rule, individuals determined to be UACs by CBP or ICE had two

opportunities to present their claims on the merits: first through the USCIS process and again, if

necessary, in an immigration court. ECF No. 1 ¶ 81. But under the new policy, some individuals

will no longer be eligible to participate in the first half of this process because by the time they

applied for asylum they had attained the age of eighteen or had been reunited with a parent or

guardian. Id. ¶ 9. Further, under the new rules, an individual who had previously been

determined to be a UAC and who applied for asylum outside of the one-year filing deadline



                                                  5
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 6 of 16



could lose all right to asylum due to the imposition of the one-year bar from which he believed

he was exempt. Id. ¶ 81.

       According to a leaked internal memorandum from 2017, unknown members of the

administration considered rescinding the 2013 Kim Memo as one of a number of proposed

“Policy Options to Respond to Border Surge of Illegal Immigration.” ECF No. 15-3 at 2.

However, a comment on the memo, also by an unknown author, noted that “DOJ allows

immigration judges to make independent determinations as to when a minor is a UAC” and “it

would be good for DHS to have the same policy.” ECF No. 15-3 at 2. Consistent with this

comment, the Redetermination Memo explained that USCIS decided to change course from the

2013 policy to ensure that the agency is making “jurisdictional determinations in a manner

consistent with Immigration Judge determinations.” ECF No. 15-2 at 3. Under Board of

Immigration Appeals precedent, Immigration Judges also have initial jurisdiction over asylum

applications filed by individuals previously determined to be UACs who have turned eighteen

before filing their application. Id. (citing Matter of M-A-C-O-, 27 I&N Dec. 477 (BIA 2018)).

Thus, both USCIS and immigration judges have initial jurisdiction over UAC asylum

applications. Id. However, where USCIS officers were not making redeterminations about

previously granted UAC status pursuant to the 2013 policy, immigration judges were making

such redeterminations. Id. The new policy eliminated that distinction.

       The Redetermination Memo did not address whether the facts and circumstances that

underlay the agency’s prior policy (and that were described in detail in the 2012 Ombudsmen’s

report) had changed. See id. The Redetermination Memo also did not address whether USCIS

had taken into account any interests of those individuals who had been relying on the prior policy

to make decisions about when to file an asylum application. See id.



                                                6
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 7 of 16



       Plaintiffs came to the United States as children to escape violence, abuse, or persecution

in their home countries. ECF No. 16 ¶¶ 2, 5, 6; ECF No. 18 ¶ 5; ECF No. 19 at 4; ECF No. 20 ¶

4. They each arrived in the United States as children without a parent or guardian to care for

them and the government determined them to be UACs. See ECF No. 1 ¶¶ 15–36. Since arriving

in the United States, Plaintiffs have each either turned eighteen or been reunited with a parent or

guardian. ECF No. 16 ¶¶ 8, 10; ECF No. 18 ¶¶ 5, 8; ECF No. 19 ¶ 5; ECF No. 20 ¶¶ 7, 9.

However, because they were relying on USCIS’s former policy of not rescinding UAC status,

Plaintiffs did not file asylum applications until after they had either been reunited with a parent

or guardian or attained the age of eighteen. Id.

       Plaintiffs filed a Complaint challenging the implementation of USCIS’s redetermination

policy as violating the Administrative Procedure Act (APA) and the Due Process Clause of the

Fifth Amendment of the United State Constitution on July 1, 2019. ECF No. 1. On that date, they

also moved for a Temporary Restraining Order. ECF No. 14. The Court held a hearing on July

19, 2019 at which both parties had an opportunity to be heard. ECF No. 43. At the hearing,

Defendants conceded that Plaintiffs are entitled to at least a limited temporary restraining order

ordering Defendants to apply the policies outlined in the 2013 Kim Memo to the four named

Plaintiffs and to avoid re-determining their UAC status.

II.    STANDARD OF REVIEW

       Plaintiffs seek temporary injunctive relief prohibiting Defendants from implementing the

May 31, 2019 policy memo until the Court has an opportunity to consider the policy’s validity.

The purpose of a temporary restraining order (TRO) or a preliminary injunction is to “protect the

status quo and to prevent irreparable harm during the pendency of a lawsuit, ultimately to

preserve the court’s ability to render a meaningful judgment on the merits.” In re Microsoft



                                                   7
           Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 8 of 16



Corp. Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003). The substantive requirements for a

TRO and a preliminary injunction are identical. See U.S. Dept. of Labor v. Wolf Run Mining Co.,

Inc., 452 F.3d 275, 281 n. 1 (4th Cir. 2006). Specifically, parties moving for a TRO or

preliminary injunction must show: (1) they are likely to succeed on the merits; (2) they will

suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in

their favor; and (4) maintaining the status quo is in the public interest. Winter v. Natural

Resources Defense Council, 555 U.S. 7, 20 (2008)). The final two factors generally “merge when

the Government is the opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009).

III.      DISCUSSION

          Plaintiffs argue that the Redetermination Memo did not go through the required notice-

and-comment procedure for agency rulemaking in violation of the APA, is inconsistent with the

TVPRA, is arbitrary and capricious in violation of the APA, and violates Plaintiffs’ due process

rights. As described in more detail below, the Court finds that Plaintiffs and those similarly

situated to them are likely to succeed on their claim that the redetermination policy violates the

APA because the agency failed to go through required notice-and-comment procedures and

failed to consider reliance interests created by the 2013 Kim Memo. The Court also concludes

that Plaintiffs and those similarly situated to them are likely to experience irreparable harm if the

redetermination policy is not enjoined and the balance of harms favors temporary injunctive

relief.

          Because the Defendants consent to the named Plaintiffs’ requested temporary relief as to

their due process claims based on the issue of retroactive application of the policy to those

Plaintiffs, the Court briefly addresses whether Plaintiffs’ request for a temporary restraining

order is moot or whether Plaintiffs can still achieve broader injunctive relief. Given that the



                                                  8
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 9 of 16



remedy Congress provides for unlawful agency action is setting aside that agency action, not

simply prohibiting the application of that action to individuals, Plaintiffs’ request for broader

injunctive relief still presents a live controversy. 5 U.S.C. §§ 706(2)(A)–(D); See also Guilford

Coll. v. McAleenan, No. 1:18cv891, — F.Supp.3d —, 2019 WL 1980132, at *11 (M.D.N.C. May

3, 2019) (granting an injunction setting aside a different unlawful USCIS policy in its entirety

because that injunction had the “breadth . . . necessary to give the prevailing parties the relief to

which they are entitled.”) (quoting Bresgal v. Brock, 843 F.2d 1163, 1170–71 (9th Cir. 1987))).

Further, courts may enter class-wide injunctive relief before certification of a class. Rodriguez v.

Providence Community Corrections, 155 F. Supp. 3d 758, 766 (M.D. Tenn. 2015); Newberg on

Class Actions § 4:30 (5th ed. 2013) (“[A] court may issue a preliminary injunction in class suits

prior to a ruling on the merits.”); see also Mullins v. Cole, 218 F. Supp. 3d 488 (S.D.W. Va.

2016) (considering harms to putative class as a whole in awarding preliminary injunction prior to

class certification).

        Because, as described below, the Court finds Plaintiffs are likely to succeed on the merits

of some of their APA claims—claims relevant to potential class members—Plaintiffs’ request for

a broader injunction than the relief consented to by Defendants is not moot. There remains a

controversy regarding whether the redetermination policy should ultimately be set aside as

violating the APA—a remedy that would resolve not only the named Plaintiffs’ claims but also

the claims of those similarly situated who Plaintiffs seek to represent through a class action. In

this context, Plaintiffs’ request for preliminary injunctive relief beyond that consented to by

Defendants is still proper. Having resolved these threshold concerns, the Court turns to

Plaintiffs’ likelihood of success on their specific claims.




                                                  9
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 10 of 16



            A. Likelihood of Success on the Merits

                     i.   Notice and Comment

        Plaintiffs are likely to succeed on the claim that USCIS failed to engage in the required

notice-and-comment procedure for rulemaking. Under the APA, legislative rules must go

through notice-and-comment rulemaking before they become effective. See 5 U.S.C. § 553(a)–

(c); Children’s Hosp. of the King’s Daughters, Inc. v. Azar, 896 F.3d 615, 619–20 (4th Cir.

2018). This requirement does not apply to interpretive rules. Children’s Hosp, 896 F.3d at 620.

A rule is “legislative,” rather than “interpretive,” if it “effects a substantive change in existing

law or policy.” Id. When a rule affects “individual rights and obligations” it is “a substantive

rule—or a ‘legislative-type rule.’” Chrysler Corp. v. Brown, 441 U.S. 281, 302 (1979) (internal

citation omitted) (quoting Morton v. Ruiz, 415 U.S. 199, 232, 236 (1974)). Additionally,

legislative rules “are rules issued by agencies pursuant to statutory authority and which

implement the statute.” Chen Zhou Chai v. Carroll, 48 F.3d 1331, 1340 (4th Cir. 1995). Because

the new policy did not go through a notice-and-comment procedure, the question for the Court is

whether it is a legislative or interpretive rule.

        Plaintiffs are likely to succeed in demonstrating that the redetermination policy is

legislative in nature because the policy is inconsistent with prior agency policy, thus affecting a

“substantive change in existing law or policy.” Children’s Hosp, 896 F.3d at 620. Pursuant to

the new policy, which is binding on “any USCIS decision” regarding jurisdiction over an asylum

case, ECF No. 15-2 at 2 (emphasis in original), USCIS officers must now determine whether an

individual met the UAC definition on the date the individual filed an asylum application rather

than adopting the UAC status determination made by another federal agency. Thus, under the

new policy, if Plaintiffs or similar individuals wanted USCIS to accept jurisdiction over their



                                                    10
         Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 11 of 16



asylum applications, they were obligated to file those applications before they attained the age of

eighteen or before they were reunited with a parent or guardian. Additionally, the new policy

retroactively affects the rights of Plaintiffs and those similarly situated to Plaintiffs by taking

away their exemption to the one-year filing deadline, meaning some will lose their opportunity to

seek asylum.

        Beyond the ways in which the redetermination policy affects substantive rights and

obligations, the rule is also legislative in nature because USCIS issued it pursuant to the agency’s

statutory authority under the TVPRA to implement the Act. Chen Zhou Chai, 48 F.3d at 1340

(legislative rules “are rules issued by agencies pursuant to statutory authority and which

implement the statute.”). When Congress directs an agency to implement key statutory

provisions through regulation, courts “should lean toward finding” that an agency’s attempt to

exercise delegated policymaking responsibility under the statute “requires notice and comment.”

N.H. Hosp. Ass’n v. Azar, 887 F.3d 62, 71 (1st Cir. 2018). That is the situation here where

Congress has delegated authority through the TVPRA to USCIS to enact “regulations which take

into account the specialized needs of unaccompanied alien children and which address both

procedural and substantive aspects of handling unaccompanied alien children’s cases.” 8 U.S.C.

§ 1232(d)(8). The Redetermination Memo skirts this instruction from Congress that USCIS issue

regulations to implement procedures related to UAC’s asylum applications.3

        In sum, even though the redetermination policy is likely a legislative rule, Defendants did

not engage in the notice-and-comment process, which would violate the APA.




3
 The fact that the Kim Memo did not go through notice-and-comment does not impact whether the policy should
have since the Kim Memo was not challenged on this basis.

                                                     11
        Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 12 of 16



                   ii.   Arbitrary and Capricious Review

       Plaintiffs are also likely to succeed on their claim that the redetermination policy is

arbitrary and capricious in violation of the APA because the USCIS failed to consider serious

reliance interests engendered by the agency’s longstanding prior policy. The APA “sets forth the

procedures by which federal agencies are accountable to the public and their actions subject to

review by the courts.” Franklin v. Massachusetts, 505 U.S. 788, 796 (1922). Section 706(2)

provides that, in a suit challenging agency action, “[t]he reviewing court shall . . . hold unlawful

and set aside agency action” found to be “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law; contrary to constitutional right, power, privilege, or

immunity; in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;

[or] without observance of procedure required by law.” 5 U.S.C. §§ 706(2)(A)–(D). Section

706(2) review is to be “thorough, probing, [and] in-depth.” Citizens to Pres. Overton Park, Inc.

v. Volpe, 401 U.S. 402, 415 (1971); see id. at 416.

       Agency action is arbitrary and capricious “if the agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm, 463 U.S. 29, 43 (1983). While

agencies may change their policies, they must provide “a reasoned explanation” for the shift.

FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515–16 (2009). Moreover, the agency must

“provide a reasoned explanation” for a change in instances where the agency’s “prior policy has

engendered serious reliance interests that must be taken into account.” Id. at 515–16. In other

words, while an agency is free to change its policies, it must address the “facts and circumstances



                                                  12
        Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 13 of 16



that underlay or were engendered by the prior policy.” Id. at 516. If an agency ignores such

reliance interests it may have “entirely failed to consider an important aspect of the problem,”

rendering the agency’s action arbitrary and capricious. See id.; State Farm, 463 U.S. at 43.

       Here, Defendants entirely failed to consider reliance interests in the decision

memorandum outlining the agency’s new policy. See ECF No. 15-2. While USCIS may be

justified in changing course to create consistency between the jurisdictional determinations made

by USCIS and immigration judges, id. at 3, it needs to at least provide a “reasoned explanation”

for why it is disregarding the facts that underlay the earlier policy as well as the serious reliance

interests engendered by the prior rules. Given the agency’s failure to do so, Plaintiffs are likely to

succeed on their claim that the redetermination policy is arbitrary and capricious in violation of

the APA.

                  iii.   TVPRA

       While Plaintiffs are likely to succeed on some of their claims, the Court is not convinced

that Plaintiffs remaining claims will be meritorious. Plaintiffs’ argument that the USCIS acted in

excess of statutory authority because the redetermination policy is inconsistent with the TVPRA

is likely without merit. The TVPRA neither expressly authorizes nor expressly prohibits USCIS

from rescinding a determination that a child is a UAC. 8 U.S.C. § 1232(d)(8). And although the

Act discusses the “[s]pecialized needs of unaccompanied alien children” under the heading

“Permanent protection for certain at-risk children,” it never expressly addresses the rights of

individuals who no longer qualify as UACs. Id.

                   iv.   Pretext

       Plaintiffs’ claim that the agency’s justification for its policy change was pretextual in

violation of the APA also likely fails. To the extent that the Court can draw any conclusions from



                                                  13
        Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 14 of 16



the “leaked internal memorandum” of unknown authorship that Plaintiffs point to as evidence of

pretext, the Court finds that at least one of the reasons provided is consistent with the

justification given in the Redetermination Memo. Specifically, according to the Redetermination

Memo, USCIS decided to change course from the 2013 policy to ensure that USCIS is making

“jurisdictional determinations in a manner consistent with Immigration Judge determinations.”

ECF No. 15-2 at 3. Consistent with this justification, the leaked internal memo indicates that

administration officials were considering ordering USCIS to make changes to the 2013 policy in

part because “DOJ allows immigration judges to make independent determinations as to when a

minor is a UAC” and “it would be good for DHS to have the same policy.” ECF No. 15-3 at 2.

       Although agencies must “examine the relevant data and articulate a satisfactory

explanation for its action,” there is no rule prohibiting an agency from supporting its action with

several explanations so long as there is a “rational connection between the facts found and the

choice made.” See State Farm, 463 U.S. at 43 (quoting Burlington Truck Lines v. United States,

371 U.S. 156, 168 (1962)). Therefore, even to the extent that the reasons articulated in the

Redetermination Memo do not match the primary explanation for the action offered in the

“leaked internal memorandum” (i.e., responding to a surge in illegal border crossings), that at

least one of the reasons provided in that memo is consistent with the justifications given in the

Redetermination Memo indicates that the agency’s reasoning is not pretextual.

       Ultimately, though, Plaintiffs need only demonstrate that they are likely to succeed on the

merits of some of their claims, and they have done so here.

           B. Irreparable Harm and Balance of the Equities

       Plaintiffs have also met their burden to demonstrate that the redetermination policy will

cause irreparable harm if the status quo is not maintained. As previously discussed, individuals



                                                 14
        Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 15 of 16



who relied on USCIS’s longstanding policy of not rescinding UAC status may miss their

opportunity to file for asylum all together if the one-year filing deadline from which they would

have otherwise been exempt is now imposed. Similarly, under the redetermination policy,

individuals who, relying on USCIS’s policy of adopting earlier UAC determinations, did not file

for asylum until after they had aged out of UAC status or until after they had been reunited with

a parent or guardian will be forced to proceed before an adversarial system where they will be

subject to cross-examination by trained government lawyers even though they believed that they

would be able to proceed before an asylum officer trained in trauma-informed interviewing.

       Finally, analysis of the last two factors—the balance of the equities and the public

interest—merge here because the Government is a party, and they favor maintaining the status

quo. Defendants have conceded that Plaintiffs are likely to succeed on the merits of their

constitutional claims and “upholding the Constitution undeniably promotes the public interest.”

Int’l Refugee Assistance Project v. Trump, 857 F.3d 554, 604 (4th Cir. 2017). Defendants’

argument that a more fully developed record will show that prioritizing consistency between

jurisdictional determinations by USCIS officers and immigration judges will benefit UACs does

not change the Court’s conclusion that on the existing record the balance of equities tips in

Plaintiffs’ favor. There is no evidence in the existing record that either Defendants or children

applying for asylum will be harmed by pressing pause on enforcing the redetermination policy,

but Plaintiffs have shown that the new policy will cause them harm. Thus, at this time, the

balance of the harms favors temporary injunctive relief.




                                                 15
        Case 8:19-cv-01944-GJH Document 54 Filed 08/02/19 Page 16 of 16



IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for a Temporary Restraining Order will be

granted. A separate Order shall issue.


Date: August 2, 2019                                      _/s/_________________________
                                                          GEORGE J. HAZEL
                                                          United States District Judge




                                              16
